               Case 20-10517-AJC           Doc 31      Filed 03/31/20   Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In re:                                                         CASE NO.: 20-10517-BKC-AJC
ALEXANDER CANO                                                 CHAPTER 13

                     DEBTOR(S)        /

                   OBJECTION TO CLAIM ON SHORTENED NOTICE

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM
        This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the
following claim filed in this case:

 Claim                                    Amount of               Basis for Objection and
             Name of Claimant
  No.                                      Claim                 Recommended Disposition

                                                         This is a non-dischargeable debt that will be
          Navient Solutions, LLC                             treated outside the chapter 13 plan;
 3-1
          on behalf of Ascendium          $11,909.64     Therefore, the claim should be ALLOWED,
          Education Solutions, Inc.                      but NOT entitled to DISTRIBUTION from
                                                                     the Chapter 13 estate.


The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least 14 calendar days prior to the confirmation hearing
date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed with the
court when the objection and notice of hearing are served.


                                      Respectfully submitted,

                                      Law Offices of Patrick L Cordero, Esq.
                                      Attorney for Debtor
                                      7333 Coral Way
                                      Miami, Florida 33155
                                      Tel: (305) 445-4855
                                          /s/ (FILED ECF)              (The Debtor's Attorney)
                                      Miriam V. Marenco, Esq., FL Bar No. 86115
